—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (DeLury, J.), imposed February 27, 1995, on the ground that the sentence is illegal and excessive.
Ordered that the sentence is affirmed.
The defendant pleaded guilty and agreed to the imposition of consecutive terms of imprisonment as part of the negotiated plea agreement. He now contends that consecutive terms were illegally imposed for manslaughter in the first degree and criminal possession of a weapon in the third degree. Review of this issue is not precluded by the defendant’s waiver of his right to appeal (see, People v Seaberg, 74 NY2d 1, 9; People v Charles, 226 AD2d 736).
Consecutive terms for manslaughter in the first degree and criminal possession of a weapon in the third degree are not per se illegal (see, People v Ford, 86 NY2d 397, 404; People v Charles, supra; People v Higdon, 214 AD2d 488), and the facts adduced during the plea allocution do not establish that consecutive terms were improperly imposed in this case (see generally, People v Laureano, 87 NY2d 640; Penal Law § 70.25 [2]; see also, People v Streeter, 198 AD2d 456).
The defendant waived the right to appeal the excessiveness of his sentence. In any event, his contention in this regard is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.